Exhibit 10.2

AWARD FORMULA FOR 2012

LEGGETT & PLATT, INCORPORATED

2009 KEY OFFICERS INCENTIVE PLAN

The 2009 Key Officers Incentive Plan (“Plan”) provides cash Awards to
Participants based on the Company’s operating results for the prior year.
Capitalized terms not defined in this document have the meaning ascribed under
the Plan. There are separate Award Formulas under the Plan for Corporate
Participants and Profit Center Participants.

Under both formulas, a Participant’s Award is calculated by reference to the
Target Percentage of the Participant’s annual salary at the end of the Year. The
Award Formulas and each Participant’s Target Percentage are determined by the
Committee no later than 90 days after the beginning of each Year or before 25%
of the Performance Period has elapsed.

Participants in the Plan are the executive officers of the Company. The Company
has a separate Key Management Incentive Plan for other employees. Awards under
the Key Management Incentive Plan are calculated in substantially the same
manner as awards under the Plan.

For 2012, Awards under the Plan will be determined by achievement of the
following Performance Objectives. Additional awards will be made based on the
achievement of Individual Performance Goals, which will be established
separately from this Plan and will be wholly independent of Awards under this
Plan.

 

Participant Type

  

Performance Objectives

   Relative
Weight  

Corporate Participants

   Return on Capital Employed (ROCE)      60 %     Cash Flow      20 %    
Individual Performance Goals*      20 % 

Profit Center Participants

   Return on Capital Employed (ROCE)      60 %     Free Cash Flow (FCF)      20
%     Individual Performance Goals*      20 % 

 

* These awards are established outside the Plan.

Award Formula for Corporate Participants

Awards for Corporate Participants are determined by the Company’s aggregate 2012
financial results. Financial results from acquisitions are excluded from
calculations in the year of acquisition.

The Performance Objectives for Corporate Participants are calculated as follows:

 

ROCE = 

   EBIT       Net PP&E and Working Capital1,2   

 

1

Quarterly averaging of Net PP&E and Working Capital

2

Working Capital, excluding cash and current maturities of long-term debt, as
presented on the Company’s December 31, 2012 Consolidated Balance Sheet



--------------------------------------------------------------------------------

  Cash Flow =

EBITDA ± Change in Working Capital1 ± Gain or Loss from Non-Cash Impairments –
Capital Expenditures

 

1

Change in Working Capital, excluding cash and current maturities of long-term
debt, from December 31, 2011 to December 31, 2012, as reflected on the Company’s
Consolidated Balance Sheets

The Committee shall adjust all items of gain, loss or expense for the fiscal
year determined to be (i) extraordinary, (ii) unusual in nature,
(iii) infrequent in occurrence, (iv) related to the disposal of a segment of a
business, or (v) related to a change in accounting principle, all as determined
in accordance with standards established under Generally Accepted Accounting
Principles.

Achievement targets and payout percentages for Corporate Participants’
Performance Objectives are set forth below. No Awards are paid for ROCE
achievement below 25% and Cash Flow below $226M. The ROCE and Cash Flow payouts
are each capped at 150%. Payouts will be interpolated for achievement levels
falling between those set out in the schedule.

2012

Corporate Targets and Payout Schedule

 

ROCE        Cash Flow

            Achievement             

               Payout                                 Achievement             
               Payout              < 25%    0%              <$226M    0%     25%
   50%   Threshold              $226M    50%     27%    75%     
          $238.5M    75%     29%    100%   Target              $251M    100%
    31%    125%                $263.5M    125%     33%    150%   Maximum   
          $276M    150%

The Award is calculated by multiplying a Participant’s salary, Target
Percentage, the relative weight of the Performance Objective, and the payout
percentage. The sample calculation set forth below assumes a Participant with a
base salary of $250,000 and a Target Percentage of 50%. If the Company achieved
29% ROCE and $226M Cash Flow, the Participant’s Award under the Plan (which does
not include the Individual Performance Goals), would be $87,500.

 

Performance Objective

 

Participant’s

Base Salary

 

Participant’s

Target %

 

Relative

Weight

 

Payout

Percentage

 

Award

ROCE

  $250,000   50%   60%   100%   $75,000

Cash Flow

  $250,000   50%   20%   50%   $12,500          

 

Total Award

          $87,500

Award Formula for Profit Center Participants

Profit Center Participants manage numerous Profit Centers. The Company sets a
ROCE target and a FCF target for each Profit Center every Year. The achievement
of those Profit Center targets “rolls up” to an aggregate achievement for all
the operations under a Profit Center Participant’s management. Financial results
for each Profit Center may include a critical compliance adjustment, ranging
from a potential 5% increase for exceptional safety performance to a 20%
deduction for critical compliance failures. Financial results from acquisitions
are excluded from calculations in the year of acquisition.



--------------------------------------------------------------------------------

The Performance Objectives for Profit Center Participants are calculated as
follows:

 

ROCE = 

   EBIT       Net PP&E + Working Capital1, 2   

 

1

Monthly averaging of Net PP&E and Working Capital, adjusted for currency
effects.

2

Working Capital excludes cash and current maturities of long-term debt and
balance sheet items not directly related to on-going Profit Center activity,
such as interest receivable and payable, income taxes receivable and payable,
current deferred taxes assets and liabilities, and dividends payable.

 

  FCF =

EBITDA (adjusted for currency effects) ± Change in Working Capital1 ± Gain or
Loss from Non-Cash Impairments – Capital Expenditures

 

1

Change in Working Capital from December 31, 2011 to December 31, 2012 excludes
cash and current maturities of long-term debt and balance sheet items not
directly related to on-going Profit Center activity, such as interest receivable
and payable, income taxes receivable and payable, current deferred taxes assets
and liabilities, and dividends payable.

The Committee shall adjust all items of gain, loss or expense for the fiscal
year determined to be (i) extraordinary, (ii) unusual in nature,
(iii) infrequent in occurrence, (iv) related to the disposal of a segment of a
business, or (v) related to a change in accounting principle, all as determined
in accordance with standards established under Generally Accepted Accounting
Principles.

Achievement targets and payout percentages for Profit Center Participants are
set forth below. No Awards are paid for achievement below 80% of the aggregate
ROCE and FCF targets for the Profit Centers under the Participant’s management.
The ROCE and FCF payouts are each capped at 150%. The payout will be
interpolated for achievement levels falling between those set out in the
schedule.

2012

Profit Center Targets

 

Segment

 

ROCE Target

 

FCF Target

Residential

  24.3%   $117.5M

Commercial

  19.2%   $53.8M

Industrial

  30.6%   $59.0M

Specialized

  32.7%   $39.2M



--------------------------------------------------------------------------------

2012

Profit Center Payout Schedule

 

Achievement

        Payout   <80%         0 %    80%    Threshold      60 %    90%        
80 %  100%    Target      100 %  110%         120 %  120%         140 %  125%   
Maximum      150 % 

The Award is calculated by multiplying a Participant’s salary, Target
Percentage, the relative weight of the Performance Objective, and the payout
percentage. The sample calculation below assumes a Participant with a base
salary of $250,000 and a Target Percentage of 50%. If the Participant’s Profit
Centers achieved 100% of the aggregate ROCE target and 90% of the aggregate FCF
target, as adjusted for compliance, the Participant’s Award under the Plan
(which does not include the Individual Performance Goals), would be $95,000.

 

Performance Objective

 

Participant’s

Base Salary

 

Participant’s

Target %

 

Relative

Weight

 

Payout

Percentage

 

Award

ROCE

  $250,000   50%   60%   100%   $75,000

FCF

  $250,000   50%   20%   80%   $20,000          

 

Total Award

          $95,000